Citation Nr: 0812554	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The issue of entitlement to a total disability rating based 
on individual unemployability is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  

3.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for a disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2003, September 2005, March 2006, 
December 2006 and May 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  

The Board also finds that the letters and other 
correspondence adequately explained to the veteran the 
evidence which would warranted a higher rating for 
hypertension, as is required by the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
letter dated in September 2003 requested that he submit 
evidence showing that his hypertension had increased in 
severity such as treatment records pertinent to the claimed 
condition.  He was also advised that he could submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations how his 
disability had become sores.  The letter dated in March 2006 
also indicated that the VA determined the disability rating 
by using a schedule for evaluating disabilities that is 
published as title 38 Code of Regulations, Part 4.  It was 
noted that the VA considered the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the symptoms on employment.  It was further noted 
that the veteran could submit information regarding treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance, lost time, 
and other information regarding how the condition affected 
his ability to work.  

The Board further notes that the veteran was provided 
extensive information regarding the criteria contained in the 
applicable Diagnostic Code in the statement of the case which 
was issued in April 2004.  He was subsequently afforded 
additional opportunity to submit evidence, but did not do so.  
Therefore, there was no prejudice as a result of the timing 
of the notification.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal.  The veteran 
was afforded VA examinations.  His service medical records 
and post service treatment records have been obtained.  
Records were also obtained from the Social Security 
Administration.  The veteran was also afforded a personal 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may only be 
granted if claimed hearing loss is of sufficient severity to 
be considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the hearing held before the undersigned Veterans Law 
Judge in March 2008, the veteran testified that he was 
exposed to noise from artillery during service in Vietnam.  
He further testified that he developed an inability to hear 
normally as a result of that noise exposure.  He 
characterized his hearing loss as being severe.  

The Board finds that there is no adequate medical evidence to 
show that the veteran currently has a hearing loss 
disability.  The Board has noted that a VA audiology record 
dated in June 2003 shows that the veteran was tested for 
treatment purposes.  The test results suggest that the 
veteran met the criteria for a hearing loss disability under 
§ 3.385; however, there is no mention of whether the hearing 
loss was related to noise exposure during service.  Moreover, 
the Board notes that subsequent hearing loss tests cast doubt 
on the accuracy of the June 2003 results.  

The report of a VA audiological evaluation conducted in 
August 2005 reflects that the VA examiner concluded that test 
results were not reliable or valid, and were not adequate for 
rating purposes.  The examiner noted that the puretone 
thresholds were not consistent with the speech reception 
thresholds.  The examiner stated that the veteran's responses 
were considered to be elevated at the very least, and that 
there was evidence of a functional component.  The examiner 
noted that the veteran exhibited no difficulty in 
communicating with the examination during one-on-one 
conversation.  

Similarly, the report of an audiology test conducted by the 
VA in October 2007 reflects that the examiner concluded that, 
despite repeated attempts and reinstruction, the test results 
were not reliable and were not suitable for rating purposes.  
The examiner stated that "The veteran did not appear to be 
putting forth a good faith effort to cooperate with the 
examiner."  The examiner stated that the test results were 
strongly suggestive of a non-organic hearing loss.  It was 
noted that responses to puretone varied by up to 15 decibels 
with retesting, which was more than would be expected from 
test/retest variability.  The examiner also noted that the 
bone conduction thresholds were in poor agreement with the 
best air conduction thresholds which were obtained.  The 
examiner concluded that due to poor reliability or responses, 
he was unable to render an opinion or determine whether the 
auditory or speech recognition scores meet the criteria for 
impaired hearing per VA standards.   

The veteran has submitted the report of a private audiology 
test conducted in February 2008; however, that test report 
does not reflect that it was conducted according to the 
specified VA requirements.  38 C.F.R. § 4.85.  Accordingly, 
that test result may not be used to support the claim.  

Although the veteran has given his own opinion that he has a 
hearing loss disability, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  For the purposes 
of 38 C.F.R. § 3.385, objective testing is required rather 
than the veteran's subjective opinion regarding the severity 
of the hearing loss.  Accordingly, the Board concludes that a 
hearing loss disability was not incurred in or aggravated by 
service.




II.  Entitlement To Service Connection For Tinnitus.

The service medical records do not contain any references to 
tinnitus.  The first evidence of tinnitus is not until many 
years after separation from service.  

The Board has noted that a VA hypertension examination 
conducted in August 2005 reflects that an examiner opined 
that the veteran's tinnitus was as likely as not related to 
his in-service acoustic trauma.  However, the examiner did 
not offer any basis for that opinion and did not even conduct 
a hearing loss examination.  An unsupported opinion does not 
provide an adequate basis to support a service connection 
claim.  Moreover, the opinion was apparently based on a 
history given by the veteran of having had tinnitus ever 
since being exposed to nose in service.  That history has 
been contradicted by the lack of any evidence of complaints 
of that disorder until many years alter.  Therefore, to the 
extent that the opinion is based on that history, it has 
reduced probative value.  

The report of a VA examination conducted in October 2007 
shows that the veteran n stated that he began having tinnitus 
during service.  However, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The only credible and supported medical opinion regarding 
whether the veteran's current complaints of tinnitus could 
have resulted from noise exposure during service weighs 
against the claim.  In this regard, the report of an 
audiology examination conducted by the VA in October 2007 
shows that the examiner concluded that he could not determine 
whether the tinnitus was related to military service without 
resorting to mere speculation.  

Although the veteran has given his own opinion that his 
current tinnitus 
resulted from noise exposure during service, the Court has 
generally held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu.

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  

III.  Entitlement To An Increased Rating For Hypertension,
Currently Rated As 10 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected hypertension.  He asserts that the has had 
readings which are high enough to meet the criteria for a 20 
percent rating.  During the hearing held in March 2008, the 
veteran testified that he had high blood pressure ever since 
coming out of service, and that he had to take three 
medications to control his blood pressure.  He said that his 
blood pressure had been up to almost 200 over 90.  He also 
said that he could become dizzy.  He said that his blood 
pressure medications controlled it pretty well, but that it 
was still too high.  

The Board has considered the full history of the disorder.  
The veteran's service medical records show that he had high 
blood pressure reading of 150/80 in January 1972.  The 
veteran filed his original claim for disability compensation 
in July 1972.  The evidence which was obtained included a VA 
hospital summary dated in February 1972 which shows that the 
diagnoses included hypertension.    

In a decision of February 1973, the RO granted service 
connection for hypertension, and assigned a noncompensable 
disability rating.  In June 2003, the veteran requested 
increased compensation.  The RO subsequently assigned an 
increased 10 percent rating, but the veteran perfected the 
current appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more; systolic pressure predominantly 160 or more; or for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

Many VA treatment records contain blood pressure readings 
consistent with the current 10 percent rating.  For example, 
in April 2002, the reading was 157/80.  In November 2002, the 
veteran's blood pressure was 151/75.  

The Board has noted that the report of a hypertension 
examination conducted by the VA in September 2003 shows that 
the veteran's blood pressure readings were 200/100, 196/98, 
and 190/98.  The Board notes that only one of those readings 
was consistent with a rating higher than 10 percent.  

A VA record dated in September 2004 shows a lower blood 
pressure reading of 151/77.  The report of an examination 
conducted in December 2004 in connection with a claim for 
Social Security disability benefits reflects that the 
veteran's blood pressure was 130/80.  On VA examination in 
August 2005, the veteran's blood pressure readings were 
165/91, 170/91, and 168/90.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The readings consistent with the next higher rating 
have been extremely rare.  The medical evidence shows that 
the readings have been almost always below that level.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for hypertension are 
not met. 


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  An increased rating for hypertension, currently rated as 
10 percent disabling, is denied.


REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to service-connected disabilities.  The veteran's 
service-connected disabilities are post-traumatic stress 
disorder, rated as 70 percent disabling; type II diabetes 
mellitus, rated as 20 percent disabling; and hypertension, 
rated as 10 percent disabling.  His combined disability 
rating is 80 percent.  

The evidence of record contains the results of VA disability 
evaluations examinations conducted previously; however, those 
examination reports contain little information regarding the 
combined effect of the disabilities on the veteran's ability 
to maintain gainful employment.  Given the foregoing, the 
veteran should be scheduled for an appropriate VA examination 
for the purpose of determining the impact that the veteran's 
service-connected disabilities has on his ability to engage 
in a substantial gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service connected PTSD, 
diabetes mellitus and hypertension.  
Provide the veteran with adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  The veteran's 
claims folder must be made available to 
and reviewed by the examining physician.  
Following the examination, the examiner 
should address the following:

a)  Describe all symptoms caused by the 
service-connected PTSD, diabetes mellitus, 
and hypertension, as well as the severity 
of each symptom.  

b)  State whether the veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disabilities and any associated disorder, 
bearing in mind his entire social-medical 
history, including any degree of 
industrial impairment caused by one or 
more nonservice-connected disorders.

2.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


